DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites “wherein the surface above the first driving element and the second driving element forming the upper surface of the first chamber and the second chamber is a curved surface.” However, it appears there are two surfaces, one for the first chamber and one for the second chamber, and thus to recite “the surface” above both of the first and second driving elements is indefinite because it is not a single surface above both driving elements. Clarification is required.   
	Because claims 3 and 4 depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (7,497,557) in view of Takahashi (2008/0012907).

 	Regarding claim 1, Sugahara teaches a liquid ejecting head comprising: 
an ejecting unit (fig. 9, items 30-34 and 13) including a first pressure chamber (fig. 9, chamber formed by walls 16 on left) communicating with a first nozzle (fig. 9, item 20 on left) that ejects a liquid, 
a second pressure chamber (fig. 9, chamber formed by walls 16 on right) communicating with a second nozzle (fig. 9, item 20 on right) that ejects the liquid, 
a first wall portion (fig. 9, item 16 between first and second pressure chambers) separating the first pressure chamber and the second pressure chamber (see fig. 9), 
a first driving element (fig. 9, item 34 aligned with first chamber) that varies a pressure of the first pressure chamber, and 
a second driving element (fig. 9, item 34 aligned with second chamber) that varies a pressure of the second pressure chamber; 
a protection substrate (fig. 9, item 42A) disposed at the ejecting unit on a side opposite to the first nozzle and the second nozzle (note that this could mean anything), the protection substrate forming a first chamber (fig. 9, chamber 40 corresponding to first driving element) that surrounds the first driving element and forming a second chamber (fig. 9, chamber 40 corresponding to second driving element) that surrounds the second driving element, a surface above the first driving element and the second driving element
a support portion (fig. 9, item 41A) formed to extend from the surface of the protection substrate above the first driving element and the second driving elementa shared common electrode of the first driving element and the second driving element (see fig. 9, note that 41A extends downward from 42A to contact portions of both driving elements), the support portion forming a side wall of the first or the second chambers (see fig. 9)
wherein the support portion overlaps the first wall portion in plan view in a direction perpendicular to the protection substrate (see fig. 9), and a portion of the support portion (fig. 9, note that the portion of the support portion is being taken to be the bottom half of the support portion) that is in contact with a surface of the ejecting unit (fig. 9, note contact) has a larger width than a width of the first wall portion (see fig. 9, Note that the width of support portion 41A halfway from layer 34 to protection substrate 42A is larger than width of wall 16)
wherein the surface above the first driving element and the second driving element forming the upper surface of the first chamber and the second chamber is a curved surface (see fig. 9, Note that Merriam Webster’s online dictionary defines “curved” as “bent or formed into a curve.” Examiner maintains that the three-faceted surfaces facing the driving elements can reasonably be said to be curved in that they are bent into a curve. Moreover, if one were to zoom in in the bent portions of the surfaces on a small enough scale, those bent portions are curved gradually). 
the common electrode portion of the first driving element and the second driving element. Takahashi teaches a support portion 30/35 with a constant-width portion and a tapered portion (Takahashi, see fig. 2B). It would have been obvious to one of skill in the art at the time of invention to add a constant width adhesive portion to the support portion, as disclosed by Takahashi, in the device disclosed by Sugahara because doing so would allow for adhesion between the support portion and the driving element substrate. 
 	Regarding claim 3, Sugahara in view of Takahashi teaches the liquid ejecting head according to claim 1, wherein the ejecting unit further includes a vibrating plate (Sugahara, fig. 9, item 30) defining a portion of a wall surface of the first pressure chamber and a portion of a wall surface of the second pressure chamber (Sugahara, see fig. 9), and 
a distance between the protection substrate and the vibrating plate is larger than a distance between the vibrating plate and the support portion along a direction parallel to the vibrating plate (Sugahara, fig. 9). 	Regarding claim 4, Sugahara in view of Takahashi teaches the liquid ejecting head according to claim 1, wherein the ejecting unit further includes a first communication channel (Sugahara, fig. 9, channel formed by walls 22 corresponding to first pressure chamber) causing the first nozzle to communicate with the first pressure chamber (Sugahara, see fig. 9), a second communication channel (Sugahara, fig. 9, .

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. Specifically, the addition of the limitation requiring a curvature of a surface can still be said to be disclosed by the previously asserted prior art references. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853